Citation Nr: 1317747	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  09-50 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for lupus, claimed as secondary to chronic lymphocytic leukemia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968, to include service in Vietnam.  He was awarded the Vietnam Campaign Medal, among other decorations.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 RO decision.  The Veteran presented sworn testimony in support of his appeal during an April 2013 hearing before the undersigned Veterans Law Judge.  At that time, he presented additional pertinent documentary evidence along with a waiver as to initial RO review of that evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The medical evidence establishes that the Veteran's currently-shown lupus was caused by his service-connected chronic lymphocytic leukemia.


CONCLUSION OF LAW

Service connection for chronic lymphocytic leukemia is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is claiming service connection for lupus.  He asserts that lupus was proximately caused by his service-connected chronic lymphocytic leukemia.  In support of this claim, he has presented his own sworn hearing testimony and a statement from his treating physician.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. § 1110.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, for any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progression of the nonservice-connected disease.  38 C.F.R. § 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Thus, establishing service connection on a secondary basis requires competent evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.

In brief, the Veteran developed chronic lymphocytic leukemia in the 1990s.  Service connection for this disease was granted as presumptively related to herbicide exposure in Vietnam.  A 100 percent disability rating has been effect for the disease since October 2003.  He developed lupus in the latter part of 2007.  

The Veteran's treating physician, whose letterhead identifies him as a specialist in oncology with special expertise in cancer and blood disorders, has written a letter in support of the Veteran's claim.  In the February 2013 letter he opines that as the Veteran's lupus was diagnosed after his chronic lymphocytic leukemia, and "Given the effect that [chronic lymphocytic leukemia] can have on the immune system and with [systemic lupus erythematosus] being an autoimmune disorder it is at least as likely as not that the development of his lupus is related to [chronic lymphocytic leukemia]."  

The evidence of record, which also includes recent medical treatment records from various private physicians and VA physicians, does not contain any contrary medical opinion or any medical evidence which could be interpreted as contrary to the physician's February 2013 opinion.  

In other words, the evidence of record is competent and credible, and it supports the Veteran's claim.  The evidence shows (1) that a current disability of lupus exists and (2) that the lupus was caused by the Veteran's service-connected chronic lymphocytic leukemia.  Allen.  The benefit sought is therefore granted.  
ORDER

Service connection for lupus is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


